DETAILED ACTION
I.	Claims 1-24 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                       Examiner’s Statement of Reasons for Allowance
Claims 1-24 are allowed over the prior art.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
As per independent claims 1, 12, and 18, generally, the prior art of record, United States Patent No. US 8788419 B2 to Samuels et al. which shows a method and system for mitigating risk of fraud in internet banking; United States Patent No. US 10360367 B1 to Mossoba et al. which shows multi-factor authentication devices; United States Patent No. US 10616196 B1 to Khitrenovich et al. which shows user authentication with multiple authentication sources and non-binary authentication decisions; United States Patent Application Publication No. US 20130263240 A1 to Moskovitch which shows a method for authentication and verification of user identity; United States Patent Application Publication No. US 20150089585 A1 to Novak which shows scored factor-based authentication; United States Patent Application Publication No. US 20180041510 A1 to Burch et al. which shows multi-factor authentication; and United States Patent Application Publication No. US 20200053088 A1 to Drake et al. which shows access control based on combined multi-system authentication factors, fails to teach alone, or in combination, other than via hindsight, at the time of the filing of the italicized claim elements (i.e., claims 1: “obtain contextual data associated with authentication information received from the user; determine that the user has passed a first authentication process based on a match between the authentication information and reference authentication information stored in a user profile for the user; generate a risk score for the authentication request based on the contextual data and the authentication data; identify a second authentication process to be completed for the user based on the risk score; receive a set of secondary authentication information from the user; and transmit data associated with the authentication request for presentation in a user interface upon authentication of the user via the second authentication process based on the set of secondary authentication data”; claim 12: “obtain contextual data associated with authentication information received from the user; determine that the user has passed a first authentication process based on a match between the authentication information and reference authentication information stored in a user profile for the user; generate a risk score for the authentication request based on the contextual data and the authentication data; identify a second authentication process to be completed for the user based on the risk score; receive a set of secondary authentication information from the user; and transmit data associated with the authentication request for presentation in a user interface upon authentication of the user via the second authentication process based on the set of secondary authentication data”; claim 18: “obtaining contextual data associated with authentication information received from the user; determining that the user has passed a first authentication process based on a match between the authentication information and reference authentication information stored in a user profile for the user; generating a risk score for the authentication request based on the contextual data and the authentication data; identifying a second authentication process to be completed for the user based on the risk score; receiving a set of secondary authentication information from the user; and transmitting data associated with the authentication request for presentation in a user interface upon authentication of the user via the second authentication process based on the set of secondary authentication data”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627.  The examiner can normally be reached on M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431